     Case: 1:18-cv-05822 Document #: 88 Filed: 12/11/20 Page 1 of 3 PageID #:445




                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            NORTHERN DISTRICT OF ILLINOIS

Julius Jones a/k/a Odell Lamon Calvin         )
(K69565),                                     )
                                              )
                       Plaintiff,             )
                                              )              Case No. 18 C 5822
               v.                             )
                                              )              Hon. Rebecca R. Pallmeyer
Supt. Yoksoulian, et al.,                     )
                                              )
                       Defendants.            )

                                             ORDER

        Defendants’ motion to dismiss for failure to state a claim [83] is denied and, because no
further briefing is necessary, the motion for extension of time to reply [87] is also denied.
Defendants are directed to answer Plaintiff’s amended complaint [74] on or before January 8,
2021. As discussed below and in the August 13, 2020 screening order, the court denies Plaintiff’s
renewed request [85] to add Officer Stubenvol as a Defendant. The status hearing set for
12/18/2020 at 8:30 a.m. stands. The parties shall refer to the docket for call-in instructions.

                                          STATEMENT

        Illinois prisoner Julius Jones a/k/a Odell Lamon Calvin initiated this lawsuit more than two
years ago concerning events that occurred while he was detained at the Cook County Jail.
Employing the standard applied to motions to dismiss, the court screened Plaintiff’s fourth
amended complaint on August 13, 2020, and allowed the complaint to proceed in part against
Superintendent Yoksoulian and Officers Reilly, Vejzovic, and Jackson [73]. The court, however,
limited the scope of the lawsuit to “a failure-to-protect and an excessive restraint claim stemming
from the events that, Plaintiff says, caused him to be vulnerable to an inmate-on-inmate assault
on May 7, 2018.” Id., pg. 3. The court also rejected Plaintiff’s attempt to expand the scope of this
lawsuit to events following the May 7, 2018 assault, which included claims against Officer
Stubenvol, who did not “arrive[] onto the tier” until “Plaintiff was lying on the floor after the
assault[.]” Id., pg. 3-4. Plaintiff has now renewed that attempt [85] and Defendants have moved
to dismiss [83].

I.     Motion to Dismiss

        Defendants’ motion to dismiss does not challenge the fourth amended complaint in its
entirety. Instead, the motion seeks to narrow the scope of the litigation in three ways.

        Defendants first argue that “Plaintiff’s excessive restraint claim should be dismissed as it
does not allege a constitutional violation.” [83], pg. 2-4. Defendants focus on a narrow set of
facts—i.e., that Plaintiff was “blue boxed and shackled while outside his cell for 3 hours on one
day.” id., pg. 3—and argue that security measures justified the restraints. They rely on case law
that pre-dates the Supreme Court’s decision in Kingsley v. Hendrickson, 576 U.S. 389 (2015),
and ignore the totality of circumstances underlying the claims that the court allowed to proceed.
     Case: 1:18-cv-05822 Document #: 88 Filed: 12/11/20 Page 2 of 3 PageID #:446




         The court concluded in its August 13, 2020 screening order that “Plaintiff’s allegations []
are enough to call into question the reasonableness of the restraints used to secure him to the
dayroom table.” [73], pg. 3. Although the court did not elaborate on the factual basis for its
conclusion, the facts detailed in the order—including but not limited to the prone manner in which
Plaintiff allegedly was restrained in an area of the jail accessible to other inmates, the use of full
restraints during a time when Plaintiff allegedly was out of his cell for “daily recreation,” and the
use of full restraints even though Plaintiff’s hand was broken and casted—are enough at this
juncture to trigger constitutional concerns.

         Defendants next argue that Plaintiff’s claims against Superintendent Yoksoulian should
be dismissed because the alleged facts do not show that Yoksoulian participated in the events
underlying Plaintiff’s claims. See [83], pg. 4-5. Plaintiff’s allegations, however, can fairly be read
to raise the inference that Yoksoulian directed subordinate officers to place Plaintiff in full
restraints and hitch him to the dayroom table on May 7, 2018. Plaintiff also alleged that other
inmates had been assaulted while shackled to the dayroom table, suggesting that Yoksoulian was
aware of the risks posed by restraining inmates in the dayroom in the manner alleged by Plaintiff.
The court must “accept all well-pleaded facts as true and draw reasonable inferences in the
plaintiff’s favor” at this juncture. Roberts v. City of Chicago, 817 F.3d 561, 564 (7th Cir. 2016).
Plaintiff’s allegations are enough to state a failure-to-protect and unreasonable restraint claim
against Yoksoulian.

       Defendants also argue that the “newly added excessive restraint claim” is barred by the
general release in a settlement agreement executed by Plaintiff in Calvin v. Cook County, No. 16
C 3166 (N.D. Ill.) (the “Agreement”). See [83], pg. 6; see also [83-1] (“Confidential Settlement
Agreement and General Release” effective Feb. 4, 2019). The Agreement, however, contained
exceptions to the general release:

        The parties agree that Calvin v. Yoksoulin, et al. (18 C 5820) and Calvin v.
        Yoksoulin, et al. (18 C 5822), which have already been filed, are not barred by the
        General Release set forth herein.

[83-1], pg. 2.

        Illinois law governs the interpretation of contracts, including settlement agreements,
executed in Illinois. Cannon v. Burge, 752 F.3d 1079, 1088 (7th Cir. 2014). Under Illinois law, a
court “must interpret the words of the contract with their common and generally accepted
meanings and must construe the words of the contract within the context of the contract as a
whole.” Darvosh v. Lewis, 66 F. Supp. 3d 1130, 1134 (N.D. Ill. 2014) (quoting William Blair & Co.
v. FI Liquidation Corp., 830 N.E.2d 760, 770 (Ill. App. Ct. 2005) (internal quotation marks
omitted)). “Where a written agreement is clear and explicit, a court must enforce the agreement
as written,” interpreting the meaning of the agreement as well as the intent of the parties with
reference only to the language within the four corners of the written document. See Cannon, 752
F.3d at 1088 (collecting cases). If the agreement is ambiguous—that is, if the agreement is
susceptible to more than one meaning—it is not subject to resolution as a matter of law. Id. at
1088-89; Darvosh, 66 F. Supp. 3d at 134 (citing Thompson v. Gordon, 948 N.E.2d 39, 47 (Ill.
2011)).

         The unambiguous language of the Agreement creates an exception to the general release
for this case, Calvin v. Yoksoulin, et al., No. 18 C 5822 (N.D. Ill.). It does not limit the scope of
this lawsuit to a failure-to-protect claim.

                                                  2
      Case: 1:18-cv-05822 Document #: 88 Filed: 12/11/20 Page 3 of 3 PageID #:447




         Defendants nevertheless ask the court to find that the exception is limited to the failure-
to-protect claim that the court allowed in its January 22, 2019 screening order. But the language
of the exception sets forth no such limitations. Rather, before entering into the Agreement,
Plaintiff had expressed an intent to bring a claim in this case concerning his restraints. See [12],
Jan. 22, 2019 screening order. The court dismissed the claim without prejudice, noting that
Plaintiff’s allegations about his restraints were “troubling” but that it was unclear why he included
the allegations in his pleading. Id., pg. 3. Thus, on February 4, 2019—the date the Agreement
became effective—the posture of this lawsuit allowed for the possibility that Plaintiff could state a
claim concerning his restraints.

        Accordingly, the court denies Defendants’ motion to dismiss for failure to state a claim.

II.     Plaintiff’s Request to Add Defendant Stubenvol to This Lawsuit

        By order dated August 13, 2020, the court limited this lawsuit to failure-to-protect and
unreasonable restraint claims stemming from events that, Plaintiff says, precipitated the May 7,
2018 assault. [73]. The court explicitly dismissed Officer Stubenvol from this lawsuit at that time
because Stubenvol was not involved in those events; Stubenvol arrived on the scene following
the assault and, according to Plaintiff, attempted to thwart his ability to receive medical care at
that time and for some days later. The court explained, in dismissing Stubenvol, that it would not
allow Plaintiff to join claims to this lawsuit concerning his medical care or any other events that
happened after the alleged assault. Id.

         Federal Rule of Civil Procedure 54(b) allows a district court, before entry of judgment and
at its discretion, to revisit “any order or other decision, however designated, that adjudicates fewer
than all the claims or the rights and liabilities of fewer than all the parties [that] does not end the
action as to any of the claims or parties[.]” Court rulings, however, “are not intended as mere first
drafts, subject to revision and reconsideration at a litigant’s pleasure.” Quaker Alloy Casting Co.
v. Gulfco Indus., Inc., 123 F.R.D. 282, 288 (N.D. Ill. 1988). The court will grant a motion for
reconsideration, as relevant here, only when it “has patently misunderstood a party, or has made
a decision outside the adversarial issues presented to the court by the parties, or has made an
error not of reasoning but of apprehension.” Bank of Waunakee v. Rochester Cheese Sales, Inc.,
906 F.2d 1185, 1191 (7th Cir. 1990) (citation omitted); see also Caisse Nationale de Credit
Agricole v. CBI Indus., Inc., 90 F.3d 1264, 1269 (7th Cir. 1996).

         Plaintiff demonstrated no such thing. His request to add Stubenvol as a defendant to this
lawsuit consists solely of reiterating his allegations against Stubenvol and insisting that Stubenvol
is a “necessary defendant.” He also identifies no facts—as opposed to pure speculation—that
Stubenvol had any involvement in the events immediately preceding the May 7, 2018 assault.
Thus, for the reasons more fully set forth in the August 13, 2020 screening order, the court denies
Plaintiff’s request to add Stubenvol as a defendant to this lawsuit.

                                               ENTER:



Date: December 11, 2020                        ______________________________
                                               REBECCA R. PALLMEYER
                                               United States District Judge

                                                  3
